Opinion by
Keller, J.,
The assignments of error filed in this appeal relate only to the refusal of the court below to give binding instructions for the defendant and enter judgment non obstante veredicto in its favor. Unless, therefore, there was no evidence of negligence on the part of the defendant’s employees, or the contributory negligence of the plaintiff was so clear from all the evidence in the case that the court was bound to determine it as a matter of law, we must affirm the judgment.
The plaintiff’s proof — and we are obliged to consider the evidence from the standpoint most favorable to him — was, that following a wagon team belonging to the same employer, driven by a man named Sullivan, he turned the two-horse team which he was driving from *607Fifth Street eastward into Fairmount Avenue, at a time when defendant’s trolley car had stopped at Fourth Street (four hundred feet away) to discharge and take on passengers. A big automobile truck was parked on the south side of Fairmount Avenue about sixty feet east of Fifth Street. To pass this truck plaintiff and the driver in front of him had to straddle the car track, their left wheels being north of the south rail. In view of the fact that the trolley car was stationary when the two teams drove into Fairmount Avenue, it could not be held as a matter of law that it was negligence thus to straddle the track. The car started from Fourth Street and came at a very rapid rate. Sullivan, driving the team ahead, turned off the track just as soon as he was past the truck, and while plaintiff was endeavoring to do likewise the car ran into one of his horses and struck the wagon, injuring the plaintiff. It is true the plaintiff testified that he made no attempt to turn off the track until Sullivan had turned off, but the evidence as a whole clearly shows that this was because the truck at his right prevented his doing so. This is not the case of a teamster who negligently remains on a trolley track after notice of an approaching trolley although he could' have turned his team safely to the side, as in Ciszkowicz v. Scranton Ry. Co., 70 Pa. Superior Ct. 352; Dyer v. Phila. Rapid Transit Co., 58 Pa. Superior Ct. 634, and similar cases, but rather of a teamster who drives on the track without negligence and by reason of surrounding traffic is not able to leave the track immediately on notice of an approaching car and is negligently run down .by the motorman: Conner v. Pittsburgh Rys. Co., 40 Pa. Superior Ct. 63; Algard v. Phila. Rapid Transit Co., 266 Pa. 390.
The questions of the defendant’s negligence and the plaintiff’s contributory negligence were-left to the jury in a charge which fairly and adequately presented the issues involved in the case, and no sufficient reason has *608been presented for setting aside the verdict of the jury resolving those questions in favor of the plaintiff.
The judgment is affirmed.